           Case 3:20-cv-03005-RS Document 245 Filed 06/14/21 Page 1 of 5




 1   HUBERT T. LEE (NY Bar No. 4992145)
     hubert.lee@usdoj.gov
 2   PHILLIP R. DUPRÉ (DC Bar No. 1004746)
 3   phillip.r.dupre@usdoj.gov
     Environmental Defense Section
 4   Environment & Natural Resources Division
     U.S. Department of Justice
 5   4 Constitution Square
 6   150 M Street, NE
     Washington, DC 20002
 7   Telephone (202) 514-1806
     Facsimile (202) 514-8865
 8
 9   Attorneys for Defendants

10                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12
     STATE OF CALIFORNIA, et al.,
13                                                     Case No. 3:20-cv-03005-RS

14                         Plaintiffs,
                                                       DEFENDANTS’ MOTION TO
15                  v.                                 CONTINUE STAY

16   MICHAEL REGAN1, as the Administrator of           Action Filed:       May 1, 2020
17   the United States Environmental Protection
     Agency, et al.,
18
                           Defendants,
19
20                  and

21   STATE OF GEORGIA, et al.,
22                        Defendant-Intervenors.
23
24
     ///
25
     ///
26
27   1
      EPA Administrator Michael Regan is automatically substituted for Andrew Wheeler, and
28   Jaime Pinkham is automatically substituted for R.D. James, pursuant to Rule 25(d) of the
     Federal Rules of Civil Procedure.
                                                                       DEFS.’ MOT. TO CONTINUE STAY
                                                                              CASE NO. 3:20-cv-03005-RS
                                                   1
           Case 3:20-cv-03005-RS Document 245 Filed 06/14/21 Page 2 of 5




 1           Pursuant to Local Rule 7-1, Defendants United States Environmental Protection
 2   Agency (“EPA”), EPA Administrator Michael Regan, United States Army Corps of Engineers,
 3   and Acting Assistant Secretary of the Army for Civil Works Jaime Pinkham (“Defendants” or
 4   “Agencies”) respectfully move to extend the existing stay until July 16, 2021––when the
 5   Agencies expect to file their motion for remand without vacatur–– and to vacate all existing
 6   deadlines. Alternatively, the Agencies ask that the Court continue to stay the matter until the
 7   motion for remand is decided and to vacate all existing deadlines. While Plaintiffs2 do not
 8   oppose the Agencies’ request for an extension of the stay, State Intervenor-Defendants3 oppose
 9   continuing the stay for the reasons set out in their prior briefing, but do not plan to file a
10   separate response.
11           On April 16, 2021, this Court granted the Agencies’ opposed motion to stay this
12   proceeding by 60 days and to continue existing litigation deadlines. Dkt. No. 241. The Court
13   ordered the Parties to file a status report no later than June 10, 2021, requesting that the Parties
14   update the Court regarding the “status of the Agencies’ review of the [Navigable Waters
15   Protection Rule (“NWPR”), 85 Fed. Reg. 22,250 (Apr. 21, 2020)] and plans by any party to
16   seek further stay of the litigation or enlargement of deadlines.” Id. at 2.
17           On June 10, 2021, the Parties filed a joint status report. Dkt. No. 244. The Agencies
18   noted that, as a result of their review of the NWPR, the Agencies will initiate a new rulemaking
19   to revise the definition of “waters of the United States.” See id. at 2-3 n.5 (citing
20   https://www.epa.gov/newsreleases/epa-army-announce-intent-revise-definition-wotus (last
21   accessed June 14, 2021). As a result of this decision to initiate new rulemaking, the Agencies
22
23   2
      Plaintiffs are the States of California, New York, Connecticut, Illinois, Maine, Maryland,
     Michigan, New Jersey, New Mexico, North Carolina, Oregon, Rhode Island, Vermont,
24
     Washington and Wisconsin, the Commonwealths of Massachusetts and Virginia, the North
25   Carolina Department of Environmental Quality, the District of Columbia, and the City of New
     York.
26
     3
      State Intervenor-Defendants are the States of Georgia, West Virginia, Alabama, Alaska,
27
     Arkansas, Idaho, Indiana, Kansas, Kentucky, Louisiana, Mississippi, Missouri, Montana,
28   Nebraska, North Dakota, Ohio, Oklahoma, South Carolina, South Dakota, Tennessee, Texas,
     Utah, and Wyoming.
                                                                        DEFS.’ MOT. TO CONTINUE STAY
                                                                               CASE NO. 3:20-cv-03005-RS
                                                       2
           Case 3:20-cv-03005-RS Document 245 Filed 06/14/21 Page 3 of 5




 1   also noted that they expect to file by no later than July 16, 2021 a motion to remand the NWPR
 2   without vacatur. Dkt. No. 244 at 3. The Agencies further stated that they were considering
 3   filing a motion to further stay the case and are seeking to vacate all existing deadlines. Id.
 4   I.     There Is Good Cause to Stay the Litigation and to Vacate Existing Deadlines in
 5          this Proceeding.
 6          Now that the Agencies have decided on a new course of action and will soon initiate
 7   new rulemaking with respect to a regulation defining “waters of the United States,” there is
 8   good cause to stay the matter until at least July 16, 2021––the date by which the Agencies
 9   expect to file their motion for remand without vacatur––and to vacate all existing deadlines in
10   the proceeding until the motion for remand is resolved. Alternatively, the Agencies ask that the
11   Court continue to stay the matter until the motion for remand is decided. A district court “has
12   broad discretion to stay proceedings as an incident to its power to control its own docket.”
13   Clinton v. Jones, 520 U.S. 681, 683 (1997). The Agencies submit that the interests of judicial
14   economy will best be served by allowing the Court the opportunity to consider and rule on the
15   Agencies’ anticipated remand motion first before deciding whether any further filings are
16   necessary or appropriate in this case.
17          Moreover, a short continuation of the stay will give the Parties time to formulate
18   strategies and positions with respect to the Agencies’ intent to move for remand of the NWPR
19   without potential disruption from other filings made in this proceeding. For example, under the
20   current litigation order, the stay in the proceeding is scheduled to end on June 17, 2021 and
21   amicus briefs are due July 1, 2021. Dkt. No. 241 at 1. Allowing the stay in this proceeding to
22   lapse on June 17 would leave the door open for amicus parties to needlessly file briefs in
23   support of or in opposition to the NWPR, which could ultimately be remanded back to the
24   Agencies. And, to the extent the Parties want to oppose a proposed amicus party’s request to
25   file a brief, the Parties will have to unnecessarily expend resources opposing those requests to
26   file amicus briefs.
27          Vacating all existing deadlines in the proceeding also makes sense here. Given that the
28   Agencies expect to initiate new rulemaking to revise or replace the NWPR, requiring the

                                                                       DEFS.’ MOT. TO CONTINUE STAY
                                                                              CASE NO. 3:20-cv-03005-RS
                                                      3
              Case 3:20-cv-03005-RS Document 245 Filed 06/14/21 Page 4 of 5




 1   Agencies to go through the scheduled briefing process may cause the Agencies to take
 2   positions that might appear to pre-judge issues that will be reconsidered through notice-and-
 3   comment rulemaking. And if the Agencies’ motion for remand without vacatur is granted,
 4   briefing the merits of the NWPR will no longer be necessary. Accordingly, staying the
 5   proceeding until the Agencies file their motion for remand and vacating the existing briefing
 6   schedule would conserve the Court’s and the Parties’ limited resources and would best serve
 7   the interest of judicial economy.
 8   II.       The Parties Would Be Prejudiced if the Agencies’ Request Was Not Granted.
 9             The Agencies and the Parties would be prejudiced if the Agencies’ motion was not
10   granted. As noted above, requiring the Parties to continue litigating this suit when the Parties
11   have decided to initiate new rulemaking that may ultimately revise or replace the NWPR
12   would be an inefficient use of party and judicial resources. Moreover, as the Court previously
13   noted, the State Intervenor-Defendants are not prejudiced by staying this litigation. See Dkt.
14   No. 229 at 1. In granting the Agencies’ first motion for a stay, the Court noted that “[b]ecause
15   the challenged rule remains [in] effect, there is no undue prejudice to the Intervening States.”
16   Id. This will continue to be the case here, as the NWPR will remain in effect while the
17   litigation is stayed.
18   III.      Conclusion.
19             In conclusion, the Agencies have shown good cause for their request to further stay the
20   proceeding until at least July 16, 2021 and to vacate all existing deadlines in the litigation. The
21   Agencies respectfully request the following modification to the Court’s prior order re-setting
22   litigation deadlines (Dkt. No. 241):
23         All existing deadlines currently calendared in this proceeding are hereby vacated.
24         The above-captioned proceeding is further stayed until July 16, 2021 or, alternatively, until
25          the Court’s ruling on the Agencies’ motion for remand without vacatur.
26         The Agencies’ motion for remand without vacatur is due July 16, 2021.
27         The Parties shall meet and confer no later than 7 days from the date the Agencies’ motion
28          for remand without vacatur is decided by the Court. The Parties shall file separate or joint

                                                                        DEFS.’ MOT. TO CONTINUE STAY
                                                                               CASE NO. 3:20-cv-03005-RS
                                                        4
          Case 3:20-cv-03005-RS Document 245 Filed 06/14/21 Page 5 of 5




 1      proposals to further govern proceedings no later than 14 days from the date the Agencies’
 2      motion for remand without vacatur is decided by the Court.
 3   Dated: June 14, 2021                    Respectfully submitted,
 4                                              /s/Hubert T. Lee
 5                                              HUBERT T. LEE (NY Bar No. 4992145)
                                                PHILLIP R. DUPRÉ (D.C. Bar No. 1004746)
 6                                              U.S. Department of Justice
                                                150 M Street, NE Suite 4.1116
 7                                              Washington, D. C. 20002
 8                                              Hubert.lee@usdoj.gov
                                                Phillip.r.dupre@usdoj.gov
 9                                              Telephone (202) 514-1806 (Lee)
                                                Telephone (202) 616-7501 (Dupré)
10
                                                Facsimile (202) 514-8865
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     DEFS.’ MOT. TO CONTINUE STAY
                                                                            CASE NO. 3:20-cv-03005-RS
                                                   5
